FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 13, 2021

                                        No. 04-20-00526-CV

                                          Patrick MINOR,
                                              Appellant

                                                  v.

                              DIVERSE FACILITY SOLUTIONS,
                                        Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-00808
                            Honorable Aaron Haas, Judge Presiding


                                           ORDER
       Appellant’s brief was due on December 2, 2020. Neither the brief nor a motion for
extension of time has been filed. On December 23, 2020, this court notified appellant that his
brief had not been filed and we directed him to respond within ten days with a reasonable
explanation for his failure to file a brief. Appellant did not respond.

         We ORDER appellant to file, no later than January 22, 2021, his appellant’s brief and a
written response reasonably explaining (1) his failure to timely file the brief and (2) why
appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant fails
to file a brief and the written response by January 22, 2021, his appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with a court order).




                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court